DETAILED ACTION
This Office Action is in response to Amendment filed September 23, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicants’ election without traverse of Species 1 directed to an embodiment recited in claim 9 in the reply filed on December 23, 2020 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities: “in a range” should be replaced with “in the range” or “in said range” on line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(1) Regarding claim 7, while Applicants originally disclosed three deposition temperatures of 750, 850 and 950oC for the deposition of the GaN crystal, Applicants did not originally disclose a deposition temperature of “in a range of 850oC to 950oC” as recited on lines 6-7, which thus is broader than the original disclosure, especially because Applicants did not originally disclose what kind of phenomenon would be observed at a temperature between “850oC to 950oC” such as 875oC, 900oC or 925oC.
(2) Further regarding claim 7, Applicants originally disclosed in paragraph [0021] of current application that “In the method of fabricating the nitride semiconductor crystal of the third invention, the nitride semiconductor film may be deposited at a deposition temperature which is equal to or lower than a deposition temperature of a base film (emphasis added)”, and then Applicants originally disclosed in paragraph [0023] of current application that “Subsequently, the substrate temperature is increased to 1130oC., and a non-doped base GaN layer (i-GaN; and base film) 103 is grown by 3 µm by supplying a similar carrier gas and the aforementioned materials (emphasis added)”, and in paragraph [0024] of current application that “Further, the substrate temperature is decreased to a desired temperature, and a low-temperature deposited GaN layer 104 is grown (deposited) by 2 µm on the base GaN layer 103 while triethylantimony (TESb) oC to 950oC” as recited on lines 5-7, because (a) as discussed above, Applicants did not originally disclose the deposition temperature of the GaN crystal containing Sb ranging from 850oC to 950oC in its entirety, (b) therefore, Applicants did not originally disclose what the growth temperature of the base GaN layer would be for the temperature range of the deposition of the GaN crystal containing Sb ranging from 850oC to 950oC, and (c) in other words, Applicants originally disclosed a pair of very specific temperatures for the growth of the base GaN layer and the deposition of the GaN crystal containing Sb of (1130oC, 850oC) and (1130oC, 950oC”) as discussed above, but did not originally disclose what the growth temperature of the base GaN layer would be for the temperature range of 850oC to 950oC for the deposition of the GaN crystal containing Sb; for the temperature range of 850oC to 950oC, except for the temperatures of 850oC and 950oC, Applicants did not originally disclose whether the growth temperature of the base GaN layer is higher than the deposition temperature of the GaN crystal containing Sb or they are equal to each other.
Claims 8, 9 and 11 depend on claim 7, and therefore, claims 8, 9 and 11 also fail to comply with the written description requirement.
(3) Regarding claim 8, while Applicants originally disclosed two root mean square surface roughnesses of 0.85 nm and 1.56 nm shown in Fig. 3 of current Application, oC and 950oC.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 8, it is not clear what claim 8 refers to, because (a) the preamble recites a singe “method”, but the claim body recites multiple methods carried out at different temperatures, different rates of supply of a Ga-containing gas, a N-containing gas and an Sb-containing gas, and probably with different rates of deposition of the three GaN crystals containing three different Sb compositions, (b) therefore, a method directed to the step and parameters recited on lines 2-4 would not suffice to meet the limitations of claim 8, a method directed to the step and parameters recited on inherently meet the claim limitations of claim 8 since the GaN crystal, once deposited, cannot be re-deposited again and again at different temperatures and with different rates of supply of the Ga-containing gas, the N-containing gas and the Sb-containing gas.
(2) Regarding claims 8 and 9, it is not clear what the thickness of the GaN crystal is, because (a) the claimed root mean square surface roughness would depend on the thickness of the GaN crystal containing Sb, and (b) for example, when the thickness of the GaN crystal is between 0.85nm and 1.56nm, or close to this range, the root mean square surface roughness of the GaN crystal would inherently or at least obviously be in the claimed range since the root mean square roughness of the GaN crystal cannot be greater than the thickness of the GaN crystal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7 is rejected under pre-AIA  35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Moon et al. (“Strong below-band gap absorption of N-rich side GaNSb by metal-organic chemical vapor deposition,” Journal of Materials Research 24 (2009) pp. 3569-3572)
Moon et al. disclose a method of fabricating a nitride semiconductor crystal (Abstract and II. EXPERIMENTAL), comprising: supplying a gas containing a group III element (TMGa), a gas containing a nitrogen element (NH3), and a gas containing an Sb element (TMSb) into a reaction furnace of a metal organic chemical vapor deposition apparatus, all the elements serving as fabricating materials; and depositing a GaN crystal (1-µm-thick GaNSb layer) in which Sb is contained onto a substrate (composite structure of sapphire substrate, low-temperature GaN buffer and 1-µm-thick GaN buffer layer) disposed in the reaction furnace, a temperature of the substrate being set in a range of 850°C to 950°C (second temperature of 870oC in TABLE I), wherein the substrate has a base GaN layer (1-µm-thick GaN buffer layer) that does not contain Sb and is grown at a temperature (1070oC) higher than a temperature at which the GaN crystal is deposited (870oC), and the GaN crystal is deposited on the base GaN layer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 11, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (“Strong below-band gap absorption of N-rich side GaNSb by metal-organic chemical vapor deposition,” Journal of Materials Research 24 (2009) pp. 3569-3572)  The teachings of Moon et al. are discussed above.
Regarding claims 9 and 11, Moon et al. differ from the claimed invention by not showing that at a temperature of the substrate of 850°C in depositing the GaN crystal, the GaN crystal has a root mean square surface roughness of 0.85 nm and the GaN crystal has an Sb composition of 0.4% (claim 9), and the GaN crystal in which Sb is contained has an Sb composition ranging from 0.2% to 0.4% (claim 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the deposition temperature can be set at 850°C in depositing the GaN crystal, the Sb composition can range from 0.2% to 0.4%, especially can be of 0.4%, and the root mean square surface roughness of the GaN crystal can be 0.85 nm, because (a) the claimed temperature is within the temperature range of 770oC to 970oC disclosed by Moon et al. in TABLE I, and therefore, the deposition temperature of the GaN crystal can be 850°C to control and optimize the growth condition of the GaN crystal containing Sb, (b) the Sb composition should be controlled to optimize the optical characteristics including the absorption characteristics of the GaN crystal containing Sb (Title and Fig. 4 of Moon et al.), and (c) a root mean square surface roughness of the GaN crystal including Sb should also be controlled to optimize the optical characteristics including the absorption characteristics of the GaN crystal including Sb as well as to improve surface roughness of the semiconductor layers deposited on the GaN crystal containing Sb.

Response to Arguments
Applicants’ arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that disclosing two temperatures of 850oC and 950oC for the deposition of the GaN crystal containing Sb is not the same with disclosing temperatures of 850oC to 950oC for the deposition of the GaN crystal containing Sb, especially when Applicants did not originally disclose a correlation between the deposition temperature and the root mean square surface roughness of the GaN crystal containing Sb.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuda et al. (US 7,012,283)
Tsuda et al. (US 6,924,512)
Tsuda et al  (US 6,614,824)
Moon et al., “Growth of GaNSb alloy on the N-rich side by metal-organic vapor phase epitaxy,” IEEE (2008) pp. 711-712.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 17, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815